Voto separado del
Juez Asociado Señor Rigau
San Juan, Puerto Rico, a 28 de junio de 1968
Concurro en parte con pero disiento en parte de la opi-nión del Tribunal. Concurro con el resultado de dicha opinión en tanto en cuanto decide que son nulas e ineficaces la sen-tencia del 13 de febrero de 1968 y la resolución de 6 de mayo del mismo año, del Tribunal Superior, Sala de Bayamón.
Disiento sin embargo con la opinión del Tribunal en cuanto a la forma en que dispone de este asunto. Creo que el Tribunal debió entrar a considerar y que debió resolver *396la cuestión central de este litigio, que consiste en si es legal-mente permisible o no el uso de la insignia de la palma de cocos por un partido político en las papeletas electorales en las elecciones a celebrarse en Puerto Rico en noviembre de 1968. Que ese es el issue principal de este pleito lo argu-mentó el propio peticionario en su alegato de 17 de junio de 1968 y en su exposición oral en la vista celebrada en este Tribunal el día 20 de este mes de junio.
Nuestra intervención en el asunto central de estos pro-cedimientos se hizo posible como cuestión de procedimiento porque el tribunal de instancia mediante su resolución de 6 de mayo de 1968 enmendó sustancialmente su sentencia de febrero 13 del mismo año y resolvió el asunto en los méritos. En vista de eso quedaba abierto a revisión por nosotros lo resuelto por el tribunal de instancia en la citada resolución de mayo 6.
Al no resolver el Tribunal la cuestión central de este litigio lo que el Tribunal en efecto le ha dicho a las partes es lo siguiente: “El Tribunal Superior, Sala de Bayamón, erró en febrero 13 y en mayo 6 de 1968. Empiecen de nuevo.”
Creo que la Junta Estatal de Elecciones y los partidos políticos que favorecen la estadidad federada deben saber cuanto antes cuál es la situación legal sobre esta cuestión pues podemos presumir que la Junta necesita imprimir las papeletas y los partidos políticos necesitan diseñar, imprimir y utilizar su material de propaganda para las elecciones que se avecinan.
Por todas estas razones, en vez de invitar a un nuevo litigio yo hubiese resuelto ahora el planteamiento relativo al uso o no uso de la insignia de la palma de cocos en las papeletas electorales.